Exhibit 10.2
Option Agreement


THORIUM POWER, LTD.


AMENDED AND RESTATED 2006 STOCK PLAN


NOTICE OF GRANT


Capitalized but otherwise undefined terms in this Notice of Grant and the
attached Stock Option Agreement shall have the same defined meanings as in the
Amended and Restated 2006 Stock Plan (the “Plan”).
 

Name: Erik Hallstrom
Address:
2815 28th Street, NW     Washington, DC 20008



You have been granted an option (the “Option”) to purchase Common Stock of the
Corporation, subject to the terms and conditions of the Plan and the attached
Stock Option Agreement, as follows:
 
Date of Grant:
April 12, 2007
   
Vesting Commencement Date:
August 1, 2007
   
Option Price per Share:
$0.30
   
Total Number of Shares Granted:
1,000,000
   
Total Option Price:
$300,000
    Type of Option: Nonqualified Stock Option     Term/Expiration Date: Ten (10)
years after Date of Grant 

Vesting Schedule:


The Option shall vest, in whole or in part, in accordance with the following
schedule:


The Option shall vest with respect to 6/48 of the Total Number of Shares Granted
(as specified above) on the Vesting Commencement Date and shall thereafter vest
1/48 on the first day of each month until all shares underlying the Option have
vested. The Option shall immediately and automatically vest in full upon (i) a
Change of Control, (ii) termination of the Executive by the Company without
Cause, or (iii) the cessation of the Executive’s employment with the Company for
Good Reason (each as defined in the Employment Agreement).
 

--------------------------------------------------------------------------------



THORIUM POWER, LTD.


AMENDED AND RESTATED 2006 STOCK PLAN


STOCK OPTION AGREEMENT
 
This STOCK OPTION AGREEMENT (“Agreement”), dated as of the 12th day of April,
2007 is made by and between THORIUM POWER, LTD., a Nevada corporation (the
“Corporation”), and ERIK HALLSTROM. (the “Optionee”), which term as used herein
shall be deemed to include any successor to the Optionee by will or by the laws
of descent and distribution, unless the context shall otherwise require).
 
BACKGROUND
 
Pursuant to the Corporation’s Amended and Restated 2006 Stock Plan (the “Plan”),
the Corporation, acting through the Committee of the Board of Directors (if a
committee has been formed to administer the Plan) or its entire Board of
Directors (if no such committee has been formed) responsible for administering
the Plan (in either case, referred to herein as the “Committee”), approved the
issuance to the Optionee, effective as of the date set forth above, of a stock
option to purchase shares of Common Stock of the Corporation at the price (the
“Option Price”) set forth in the attached Notice of Grant (which is expressly
incorporated herein and made a part hereof, the “Notice of Grant”), upon the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties hereto agree as follows:
 
1.  Option; Option Price. On behalf of the Corporation, the Committee hereby
grants to the Optionee the option (the “Option”) to purchase, subject to the
terms and conditions of this Agreement and the Plan (which is incorporated by
reference herein and which in all cases shall control in the event of any
conflict with the terms, definitions and provisions of this Agreement), that
number of shares of Common Stock of the Corporation set forth in the Notice of
Grant, at an exercise price per share equal to the Option Price as is set forth
in the Notice of Grant (the “Optioned Shares”). If designated in the Notice of
Grant as an “incentive stock option,” the Option is intended to qualify for
Federal income tax purposes as an “incentive stock option” within the meaning of
Section 422 of the Code. A copy of the Plan as in effect on the date hereof has
been supplied to the Optionee, and the Optionee hereby acknowledges receipt
thereof.
 
2.  Term. The term (the “Option Term”) of the Option shall commence on the date
of this Agreement and shall expire on the Expiration Date set forth in the
Notice of Grant unless such Option shall theretofore have been terminated in
accordance with the terms of the Notice of Grant, this Agreement or of the Plan.
 
3.  Time of Exercise.
 
(a)  Unless accelerated in the discretion of the Committee or as otherwise
provided herein, the Option shall become exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant. Subject to
the provisions of Sections 5 and 8 hereof, shares as to which the Option becomes
exercisable pursuant to the foregoing provisions may be purchased at any time
thereafter prior to the expiration or termination of the Option.
 

--------------------------------------------------------------------------------


(b)  Anything contained in this Agreement to the contrary notwithstanding, to
the extent the Option is intended to be an Incentive Stock Option, the Option
shall not be exercisable as an Incentive Stock Option, and shall be treated as a
Non-Statutory Option, to the extent that the aggregate Fair Market Value on the
date hereof of all stock with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
the Plan and all other plans of the Corporation, its parent and its
subsidiaries, if any) exceeds $100,000.
 
4.  Termination of Option.
 
(a)   The Optionee may exercise the Option (but only to the extent the Option
was exercisable at the time of termination of the Optionee’s business
relationship with the Corporation, its parent or any of its subsidiaries) at any
time within three (3) months following the termination of the Optionee’s
business relationship with the Corporation, its parent or any of its
subsidiaries, but not later than the scheduled expiration date. If the
termination of the Optionee’s business relationship is for cause or is otherwise
attributable to a breach by the Optionee of an employment, non-competition,
non-disclosure or other material agreement, the Option shall expire immediately
upon such termination. If the Optionee is a natural person who dies while in a
business relationship with the Corporation, its parent or any of its
subsidiaries, this option may be exercised, to the extent of the number of
shares with respect to which the Optionee could have exercised it on the date of
his death, by his estate, personal representative or beneficiary to whom this
option has been assigned pursuant to Section 9 of the Plan, at any time within
the twelve (12) month period following the date of death. If the Optionee is a
natural person whose business relationship with the Corporation, its parent or
any of its subsidiaries is terminated by reason of his disability, this Option
may be exercised, to the extent of the number of shares with respect to which
the Optionee could have exercised it on the date the business relationship was
terminated, at any time within the twelve (12) month period following the date
of such termination, but not later than the scheduled expiration date. At the
expiration of such three (3) or twelve (12) month period or the scheduled
expiration date, whichever is the earlier, this Option shall terminate and the
only rights hereunder shall be those as to which the Option was properly
exercised before such termination.
 
(b)  Anything contained herein to the contrary notwithstanding, the Option shall
not be affected by any change of duties or position of the Optionee (including a
transfer to or from the Corporation, its parent or any of its subsidiaries) so
long as the Optionee continues in a Business Relationship with the Corporation,
its parent or any of its subsidiaries.
 
5.  Procedure for Exercise.
 
(a)  The Option may be exercised, from time to time, in whole or in part (but
for the purchase of whole shares only), by delivery of a written notice in the
form attached as Exhibit A hereto (the “Notice”) from the Optionee to the
Secretary of the Corporation, which Notice shall:
 

--------------------------------------------------------------------------------


(i)  state that the Optionee elects to exercise the Option;
 
(ii)  state the number of shares with respect to which the Option is being
exercised (the “Optioned Shares”);
 
(iii)  state the method of payment for the Optioned Shares pursuant to Section
5(b);
 
(iv)  state the date upon which the Optionee desires to consummate the purchase
of the Optioned Shares (which date must be prior to the termination of such
Option and no later than 30 days from the delivery of such Notice);
 
(v)  include any representations of the Optionee required under Section 8(b);
 
(vi)  if the Option shall be exercised in accordance with Section 9 of the Plan
by any person other than the Optionee, include evidence to the satisfaction of
the Committee of the right of such person to exercise the Option; and
 
(b)  Payment of the Option Price for the Optioned Shares shall be made either
(i) by delivery of cash or a check to the order of the Corporation in an amount
equal to the Option Price, (ii) if approved by the Committee, by delivery to the
Corporation of shares of Common Stock of the Corporation having a Fair Market
Value on the date of exercise equal in amount to the Option Price of the options
being exercised, (iii) by any other means which the Board of Directors
determines are consistent with the purpose of the Plan and with applicable laws
and regulations (including, without limitation, the provisions of Rule 16b-3 and
Regulation T promulgated by the Federal Reserve Board), or (iv) by any
combination of such methods of payment. Notwithstanding any provisions herein to
the contrary, if the Fair Market Value of one share of Common Stock of the
Corporation is greater than the Option Price (at the date of calculation as set
forth below), in lieu of paying the Option Price in cash, the Optionee may elect
to receive shares equal to the value (as determined below) of the Optioned
Shares by delivering notice of such election to the Corporation in which event
the Corporation shall issue to the Optionee a number of shares of Common Stock
computed using the following formula:
 

                        
X =Y(A-B)
   A

           

           

           

    Where X = the number of shares of Common Stock to be issued to the Optionee

           

     
Y
=
the number of Optioned Shares

 

     
A
=
the Fair Market Value of one share of Common Stock (at the date of such
calculation)

 

   
B
=
Option Price (as adjusted to the date of such calculation)

(c)  The Corporation shall issue a stock certificate in the name of the Optionee
(or such other person exercising the Option in accordance with the provisions of
Section 9 of the Plan) for the Optioned Shares as soon as practicable after
receipt of the Notice and payment of the aggregate Option Price for such shares.
 

--------------------------------------------------------------------------------


6.  No Rights as a Stockholder. The Optionee shall not have any privileges of a
stockholder of the Corporation with respect to any Optioned Shares until the
date of issuance of a stock certificate pursuant to Section 5(c).
 
7.   Adjustments. The Plan contains provisions covering the treatment of options
in a number of contingencies such as stock splits and mergers. Provisions in the
Plan for adjustment with respect to stock subject to options and the related
provisions with respect to successors to the business of the Corporation are
hereby made applicable hereunder and are incorporated herein by reference. In
general, the Optionee should not assume that options would survive the
acquisition of the Corporation.
 
8.  Additional Provisions Related to Exercise.
 
(a)  The Option shall be exercisable only on such date or dates and during such
period and for such number of shares of Common Stock as are set forth in this
Agreement.
 
(b)  To exercise the Option, the Optionee shall follow the procedures set forth
in Section 5 hereof. Upon the exercise of the Option at a time when there is not
in effect a registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), relating to the shares of Common Stock issuable upon
exercise of the Option, the Committee in its discretion may, as a condition to
the exercise of the Option, require the Optionee (i) to execute an Investment
Representation Statement substantially in the form set forth in Exhibit B hereto
and (ii) to make such other representations and warranties as are deemed
appropriate by counsel to the Corporation.
 
(c)  Stock certificates representing shares of Common Stock acquired upon the
exercise of Options that have not been registered under the Securities Act
shall, if required by the Committee, bear an appropriate restrictive legend
referring to the Securities Act. No shares of Common Stock shall be issued and
delivered upon the exercise of the Option unless and until the Corporation
and/or the Optionee shall have complied with all applicable Federal or state
registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction.
 
9.   No Evidence of Employment or Service. Nothing contained in the Plan or this
Agreement shall confer upon the Optionee any right to continue in employment
with the Corporation, its parent or any of its subsidiaries or interfere in any
way with the right of the Corporation, its parent or its subsidiaries (subject
to the terms of any separate agreement to the contrary) to terminate the
Optionee’s business relationship or to increase or decrease the Optionee’s
compensation at any time.
 
10.  Restriction on Transfer. The Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Optionee,
except by will or by the laws of descent and distribution, and may be exercised
during the lifetime of the Optionee only by the Optionee. If the Optionee dies,
the Option shall thereafter be exercisable, during the period specified in
Section 4, by his executors or administrators to the full extent to which the
Option was exercisable by the Optionee at the time of his death. The Option
shall not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the Option, shall be null and void and without effect. The
words “transfer” and “dispose” include without limitation the making of any
sale, exchange, assignment, gift, security interest, pledge or other
encumbrance, or any contract therefor, any voting trust or other agreement or
arrangement with respect to the transfer of any interest, beneficial or
otherwise, in the Option, the creation of any other claim thereto or any other
transfer or disposition whatsoever, whether voluntary or involuntary, affecting
the right, title, interest or possession with respect to the Option.
 

--------------------------------------------------------------------------------


11.  Specific Performance. Optionee expressly agrees that the Corporation will
be irreparably damaged if the provisions of this Agreement and the Plan are not
specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement or the Plan by the Optionee, the
Corporation shall, in addition to all other remedies, be entitled to a temporary
or permanent injunction, without showing any actual damage, and/or decree for
specific performance, in accordance with the provisions hereof and thereof. The
Board of Directors shall have the power to determine what constitutes a breach
or threatened breach of this Agreement or the Plan. Any such determinations
shall be final and conclusive and binding upon the Optionee.
 
12.  Disqualifying Dispositions. To the extent the Option is intended to be an
Incentive Stock Option, and if the Optioned Shares are disposed of within two
years following the date of this Agreement or one year following the issuance
thereof to the Optionee (a “Disqualifying Disposition”), the Optionee shall,
immediately prior to such Disqualifying Disposition, notify the Corporation in
writing of the date and terms of such Disqualifying Disposition and provide such
other information regarding the Disqualifying Disposition as the Corporation may
reasonably require.
 
13.  Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
 
if to the Optionee, to the address (or telecopy number) set forth on the Notice
of Grant; and


if to the Corporation, to its principal executive office as specified in any
report filed by the Corporation with the Securities and Exchange Commission or
to such address as the Corporation may have specified to the Optionee in
writing, Attention: Corporate Secretary;


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the third Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.



--------------------------------------------------------------------------------


14.   No Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.
 
15.  Optionee Undertaking. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Corporation may
in its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the express provisions of this Agreement.
 
16.  Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Agreement and
the Plan.
 
17.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada applicable to contracts made
and to be wholly performed therein, without giving effect to its conflicts of
laws principles.
 
18.  Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding execution and
delivery for all purposes.
 
19.  Entire Agreement. This Agreement (including the Notice of Grant), the
Optionee’s employment agreement with the Corporation dated February 1, 2007, and
the Plan, and, upon execution, the Notice and Investment Representation
Statement, constitute the entire agreement between the parties with respect to
the subject matter hereof, and supersede all previously written or oral
negotiations, commitments, representations and agreements with respect thereto.
 
20.  Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
21.  WAIVER OF JURY TRIAL. THE OPTIONEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date first written above.
 

       
THORIUM POWER, LTD.
 
   
   
  By:   /s/ Seth Grae  

--------------------------------------------------------------------------------

 
Seth Grae  
President and Chief Executive Officer

       
OPTIONEE:
 
   
   
    /s/ Erik Hallstrom  

--------------------------------------------------------------------------------

 
Erik Hallstrom


--------------------------------------------------------------------------------




NOTE RE: EXHIBITS




EXHIBITS A AND B ARE TO BE SIGNED


WHEN OPTIONS ARE EXERCISED,


NOT WHEN OPTION AGREEMENT IS SIGNED.
 

--------------------------------------------------------------------------------



EXHIBIT A


THORIUM POWER, LTD.


AMENDED AND RESTATED 2006 STOCK PLAN


EXERCISE NOTICE


Thorium Power, Ltd.
Attention: Chief Executive Officer


1. Exercise of Option. Effective as of today, _______________________, 20__ ,
the undersigned (the “Optionee”) hereby elects to exercise the Optionee’s option
to purchase ________________ shares of the Common Stock (the “Shares”) of
Thorium Power, Ltd. (the “Corporation”) under and pursuant to the Amended and
Restated 2006 Stock Plan (the “Plan”) and the Stock Option Agreement dated
December __, 2006 (the “Stock Option Agreement”), with the purchase of the
Shares to be consummated on ______________ ___, ____ (the “Effective Date”),
which date is prior to the termination of the Option and no later than 30 days
from the date of delivery of this Notice.


2. Representations of the Optionee. The Optionee acknowledges that the Optionee
has received, read and understood the Plan and the Stock Option Agreement and
agrees to abide by and be bound by their terms and conditions.


3. Rights as Shareholder; Shares Subject to Stockholders Agreement. Until the
stock certificate evidencing such Shares is issued (as evidenced by the
appropriate entry on the books of the Corporation or of a duly authorized
transfer agent of the Corporation), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. The Corporation shall issue (or
cause to be issued) such stock certificate promptly after the Effective Date,
provided the applicable price has been paid and the required documents have been
received. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the stock certificate is issued, except as
otherwise provided in the Plan. Unless waived by the Corporation in writing, the
Shares shall automatically become subject to the terms and conditions of any
stockholders agreement or similar agreement to which a majority of the
outstanding capital stock of the Corporation is subject at the time of exercise
and the Optionee shall sign as a condition to the issuance of the Shares such
joinder agreement, signature pages or other documents in order to evidence the
Optionee’s agreement to be so bound.


4. Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the Optionee’s purchase or disposition
of the Shares. The Optionee represents that the Optionee has consulted with any
tax consultants the Optionee deems advisable in connection with the purchase or
disposition of the Shares and that the Optionee is not relying on the
Corporation for any tax advice.


--------------------------------------------------------------------------------




5. Successors and Assigns. The Corporation may assign any of its rights under
the Stock Option Agreement to single or multiple assignees (who may be
stockholders, officers, directors, employees or consultants of the Corporation),
and this Agreement shall inure to the benefit of the successors and assigns of
the Corporation. Subject to the restrictions on transfer set forth in the Stock
Option Agreement, this Agreement shall be binding upon the Optionee and his or
her heirs, executors, administrators, successors and assigns.


6. Interpretation. Any dispute regarding the interpretations of this Agreement
shall be submitted by the Optionee or by the Corporation forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on the
Corporation and on the Optionee.


7. Governing Laws: Severability. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts made and to be wholly performed therein, without giving effect to its
conflicts of laws principles. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.


8. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given if given in the manner specified in the
Stock Option Agreement.


9. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


10. Delivery of Payment. The Optionee herewith delivers to the Corporation the
full Option Price for the Shares.


11. Entire Agreement. The Plan, the Notice of Grant, and the Stock Option
Agreement are incorporated herein by reference. This Agreement, the Plan, the
Notice of Grant, the Stock Option Agreement, and the Investment Representation
Statement constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Corporation and the
Optionee with respect to the subject matter hereof.


Submitted by:
Accepted by:
   
OPTIONEE:
THORIUM POWER, LTD.
         
By:_____________________________
   
___________________________
Its:______________________________
ERIK HALLSTROM
 




--------------------------------------------------------------------------------



EXHIBIT B


THORIUM POWER, LTD.


AMENDED AND RESTATED 2006 STOCK PLAN




INVESTMENT REPRESENTATION STATEMENT


OPTIONEE
:
           
CORPORATION
:
THORIUM POWER, LTD.
         
SECURITY
:
Common Stock
         
AMOUNT
:
           
DATE
:
   


In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Corporation the following:


(a) The Optionee is aware of the Corporation’s business affairs and financial
condition and has acquired sufficient information about the Corporation to reach
an informed and knowledgeable decision to acquire the Securities. The Optionee
is acquiring these Securities for investment for the Optionee’s own account only
and not with a view to, or for resale in connection with, a “distribution”
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).


(b) The Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the
Optionee’s investment intent as expressed herein. In this connection, the
Optionee understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if the
Optionee’s representation was predicated solely upon a present intention to hold
these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one year or any other fixed
period in the future. The Optionee further understands that the Securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. The Optionee
further acknowledges and understands that the Corporation is under no obligation
to register the Securities. The Optionee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Corporation and other
legends required under the applicable state or federal securities laws.




Signature of Optionee: _____________________________
ERIK HALLSTROM
Date:__________________
 

--------------------------------------------------------------------------------

